Exhibit 23.2 Consent of Independent Registered Public Accounting Firm LMI Aerospace, Inc. St. Charles, Missouri We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-147283) and Form S-8 (No. 333-338090) of LMI Aerospace, Inc. of our report dated March13, 2009, relating to the consolidated financial statements and financial statement schedule, which appear in this Form 10-K for the year ended December 31, 2010. /s/ BDO USA, LLP (formerly known as BDO Seidman, LLP) Chicago, Illinois March 11, 2011
